DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim(s) 8, 13 and 18 is/are objected to because of the following informalities:
At line 1 of claim 8, “claim 2,” should be replaced with “claim 1,”.
At line 6 of claim 13, “each opposing” should be replaced with “each of the two opposing”.
At line 8 of claim 13, “the opposing” should be replaced with “the two opposing”.
At line 20 of claim 18, “the coupling” should be replaced with “the at least one coupling”.
At line 20 of claim 18, “the aperture” should be replaced with “the at least one aperture”.
At line 21 of claim 18, “a tool-less” should be replaced with “the tool-less”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 13-17 and 20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim(s) 13, the phrase "being essentially the same" renders the claim(s) indefinite because it is unclear how the peripheries are supposed to be similar and how they may be different.  The terminology does not appear to be supported by the specification, examiner suggests a careful revision.
In claim 13, “two opposing flatted sides” and “at least one keyway” render the limitations indefinite as “at least one keyway” is recited as a separate element.  Rather than being a separate element it appears that one of the flatted sides is acting as a keyway (Reference is made to Paragraph 0041 of the disclosure).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-9, 12-16, 18 and 20-21 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Baron (US Publication 2013/0038033).
In regards to claim(s) 1, 3-9 and 12, Baron discloses the claimed limitations including a ride-on vehicle comprising:
a frame (700 or a105) having at least two wheels;
a steering rod (305 or a305) operatively coupled to the frame;
a chuck (308 or a202) secured to the steering rod, the chuck having a body extending between a base and an upper end; and
a steering wheel (115 or a115) having a sleeve (201-204 or a1152) adapted to be coupled to the chuck in a tool-less manner (Reference is made to Figures 1-7 or 12-32), the sleeve having a cavity (307 or Reference is made to Figure 19) defined by an inner surface configured to receive the chuck therein (Reference is made to Figures 5b-5c or 19), the sleeve having a key (a flatted side facing cavity 307 (Reference is made to Figures 5b-5c or a1154) located on the inner surface (Reference is made to Figures 5b-5c and 7 or 12 and 17);
wherein the steering wheel is configured to be engaged by a rider for moving the steering wheel and thereby steering the ride-on vehicle (Reference is made to Figures 5a-7 or 11-12);
wherein the sleeve (201-204 or a1152) includes at least one aperture (Reference is made to Figures 5b and 8-9c or a1153) for achieving the tool-less assembly of the steering wheel to the chuck;
wherein the chuck (308 or a202) includes at least one spring clip assembly (911 or a2028-a2029) configured to engage the at least one aperture of the sleeve for achieving the tool-less assembly of the steering wheel to the chuck (Reference is made to Figures 17, 19 and 22);
wherein the chuck includes at least one pushbutton assembly (Reference is made to Figure 17) slidably disposed in a recess (a2027) formed in the body of the chuck, the pushbutton assembly being configured to engage the at least one aperture of the sleeve for achieving the tool-less assembly of the steering wheel to the chuck;
wherein the at least one pushbutton assembly further comprises a pushbutton (a2028) and a coil spring (a2029), the coil spring and the pushbutton being disposed in the recess of the chuck and the coil spring being configured to bias the pushbutton outwardly from the recess;
wherein the recess formed in the chuck includes a shoulder and the pushbutton includes a flange, the shoulder configured to be in a confronting relationship with the flange to limit an outward movement of the pushbutton from the recess (Reference is made to Figures 17, 19 and 22);
wherein the base of the chuck includes a rim configured to prevent an over-insertion of the chuck into the cavity of the sleeve (Reference is made to Figures 12 and 17-19); and,
wherein the chuck includes a cylindrical recess (910 or a306) configured to receive a portion of the steering rod (911 or a305) therein for securing the chuck to the steering rod (Reference is made to Figures 10 or 18-19 and 22);
wherein the key is defined by a flatted portion of the inner surface that projects radially inward (relative to the curved portion) towards a center of the sleeve and the chuck (308) includes at least one keyway (Reference is made to Figures 5b-5c), the key and the at least one keyway cooperating to align the chuck with the sleeve.

In regards to claims 13-16 and 20, Baron discloses the claimed limitations including a ride-on vehicle, comprising:
a frame having at least two wheels;
a steering rod (305) operatively coupled to the frame;
a chuck (308) secured to the steering rod, the chuck having an upper end and a base with two opposing flatted sides and two opposing curved sidewalls extending between the upper end and the base to define a body, each of the two opposing flatted sides having opposing edges extending between the upper end and the base and connection to opposing edges of the two opposing curved sidewalls extending between the upper end and the base so as to define a periphery at the upper end and at the base, the peripheries being similar (Reference is made to Figure 5c), at least one of the two opposing flatted sides acting as a keyway; and
a steering wheel (115) having a sleeve (204) with a key (mating surface for one of the flatted sides) located on an inner surface of the sleeve (Reference is made to Figures 5b and 5c), the key being configured to cooperate with the at least one keyway to align the chuck with the sleeve for tool-less coupling the sleeve of the steering wheel to the chuck;
wherein the steering wheel is configured to be engaged by a rider for moving the steering wheel and thereby steering the ride-on vehicle;
wherein the sleeve further includes a cavity (307) configured to receive the chuck therein for achieving the tool-less assembly of the steering wheel to the chuck (Reference is made to Figures 1-5c);
wherein the key extends in an axial direction for an entire length of the inner surface of the sleeve (Reference is made to Figures 5b-5c);
wherein the inner surface of the sleeve includes a shoulder configured to prevent an over-insertion of the chuck into the cavity of the sleeve (Reference is made to Figures 5b-5c);
wherein both of the two opposing flatted sides act as keyways.

In regards to claim(s) 18 and 21, Baron discloses the claimed limitations including a method of assembling a ride-on vehicle having a steering wheel assembly (200 or a107, a108) in a tool-less manner, the method comprising:
providing the ride-on vehicle having a frame (700 or a105) with at least two wheels;
providing the steering wheel assembly having a steering rod (305 or a115) with a chuck (308 or a202) secured thereto, the chuck having at least one coupling mechanism (Reference is made to Figure 9b or Reference is made to Figures 17-19 and 21-22) and the steering rod being operatively coupled to the frame of the ride-on vehicle, and a steering wheel having a sleeve (204 or a1152) with at least one aperture,
the sleeve having a cavity (307) defined by an inner surface, the sleeve having a key (inner matching surface or lower edge/portion of the sleeve surrounding a1154) located on the inner surface of the sleeve;
aligning the key of the sleeve with a keyway of the chuck (Reference is made to Figures 5b-5c or Reference is made to Paragraph 0095);
inserting a portion of the chuck into the sleeve of the steering wheel and moving the steering wheel in a direction to further slide the chuck into the sleeve until the sleeve nears the at least one coupling mechanism on the chuck (Reference is made to Figures 5c and 9b-10 or Figures 17-19 and 21-22);
actuating the at least one coupling mechanism on the chuck and further inserting the chuck into the sleeve such that the sleeve slides over the at least one coupling mechanism (Reference is made to Figure 9b or 19, 22 and 28); and
further moving the steering wheel until the chuck is fully nested in the sleeve at which point the coupling mechanism of the chuck engages the at least one aperture on the sleeve, thereby coupling the sleeve of the steering wheel to the chuck in the tool-less manner (Reference is made to Paragraphs 0083-0084 or Paragraphs 0095-0096);
wherein the key is defined by a flatted portion of the inner surface that projects radially inward towards a center of the sleeve, the key and the keyway cooperating to align the chuck with the sleeve (Reference is made to Figures 5c and 9b).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 10-11 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baron (US Publication 2013/0038033) in view of Nagata et al. (US Patent 5,921,147).
In regards to claims 10-11 and 17, Baron discloses securing the chuck and the steering rod to each other (integrally in the case of 308 or separately in the case of a202), yet excluding a flush mounted bolt of a nut and bolt combo which couples the chuck and the steering rod.
Nagata et al. discloses an alternative manner of securing a chuck/adapter chuck (40) and steering rod (30) arrangement where the chuck includes a channel to position a head of the bolt (70) radially inwardly relative to the body of the chuck at least coplanar with the body of the chuck (Reference is made to Figure 7(a)-7(b)).
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the chuck to steering rod connection means of Baron in view of the teachings of Nagata et al. to include an alternative means of securing the steering rod and chuck/chuck adapter since it is a known alternative means of connecting similar elements and would have been obvious to try especially in cases of varying teeth requirements (Reference is made to Column 4, lines 38-57).
Alternatively, should it be persuasively argued that the “nut” of the nut and bolt combo limitation must be a separate element, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the apparatus of Baron in view of Nagata et al. to include separate nuts, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art and integral nuts would may require reworking if cross-threading were to occur during installation.

Allowable Subject Matter
Claim(s) 19 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed August 30, 2022 have been fully considered but they are not persuasive. Examiner maintains the previous rejection is proper and the applicant’s amendments necessitated the new ground(s) of rejection presented in this Office action.
In regards to the arguments directed to claims 1 and 13, pertaining to the rejection(s) over Baron, the limitations (of claim 1) currently require “an inner surface configured to receive the chuck therein, the sleeve having a key located on the inner surface”.  Examiner notes that the key and keyway structures of the application are not the typical structures commonly associated with the language where a key is a protrusion and a keyway is a groove for a precision fit/alignment.  Rather the keyway of the application appears to be an entire side surface and the key is the matching mating surface.  Given this usage the key and keyway of the prior art meets the mating/matching surface structural requirements including the previously defined structures (Examiner notes that surfaces surrounding recesses, which themselves may be considered protrusions, like the surfaces around a1154 inside and otherwise, serve to provide proper part(s) alignment as much as the recess).  Additionally, examiner notes that “notches” may be considered to be provided on an inner surface and “through notches”/holes may be considered to be provided on both inner and outer surfaces of a component.
Nevertheless, examiner has included numbering from another embodiment of Baron which more closely aligns with the applicant’s usage of the terminology including the limitations of claims 12, 13 and 21, which more clearly define the applicant’s key and keyway structures.  As the amendments necessitated the new ground(s) of rejection presented the finality of the Office action is proper.

The rejection(s) over Li have been withdrawn.  New ground(s) of rejection(s) based on Baron have been provided.  The applicant’s amendments necessitated the new ground(s) of rejection as such the finality of the Office action is proper.

The arguments directed to the rejection(s) under 35 U.S.C. 103 are based on the same points which are fully addressed above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARRY J GOODEN JR whose telephone number is (571)272-5135. The examiner can normally be reached Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Barry Gooden Jr./Primary Examiner, Art Unit 3616                                                                                                                                                                                                        
BARRY GOODEN JR
Primary Examiner
Art Unit 3616